DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 14, 2022 has been entered.
Information Disclosure Statement
Examiner acknowledges the IDS filed July 15, 2022. The U.S. Patent listed (US 1495948) has been considered. It is noted that the item listed under “Non-Patent Literature Documents” is not a properly listed non-patent reference and appears to be a remark, thus it has been lined through. The remark is improper on and IDS and should not be included in the form as it is not a non-patent literature document. However, Examiner acknowledges that the remarks are directed to “US 4038797” and it is noted that the reference was submitted in the IDS received May 19, 2021 and the Examiner has previously considered the reference as indicated in the signed IDS mailed September 22, 2021 and does not need to be indicated on an additional IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, 38-41, 43, 45, 54-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 54-56 require at least one enclosure panel “to seat in said closed position in a thermal seal with an insulated external rigid frame that’s in said thermal seal with a building exterior.” It is unclear how an insulated external rigid frame can be in the same (said) thermal seal with a building exterior as the at least one enclosure panel with the insulated external rigid frame. The claims require the at least one enclosure panel to seat in a thermal seal with the insulated external rigid frame, therefore the thermal seal is understood to be between those two elements (the at least one enclosure panel and insulated external rigid frame). However, it is unclear how the thermal seal that is between the at least one enclosure panel and insulated external rigid frame can also be the same thermal seal that is between the insulated external rigid frame and the building; the claim recites “said thermal seal" which implies the same thermal seal. How can the same thermal seal be provided between two different sets of elements? A thermal seal would exist between the at least one enclosure panel and insulated external rigid frame and a different thermal seal would exist between the insulated external rigid frame and building exterior. For example, if the enclosure panel is in an open position, a thermal seal still exists between the insulated external rigid frame and building exterior and when the enclosure panel is seated, a different thermal seal is formed between the at least one enclosure panel and insulated external rigid frame; therefore it is understood that the claim should distinguish between the thermal seals (a thermal seal between the at least one enclosure panel and an insulated external rigid frame and a thermal seal between the insulated external rigid frame and a building exterior).
As currently written, “said thermal seal” refers to the previously recited thermal seal and as written it is not clearly defined how a single thermal seal is presented. As stated in the Patent Trial and Appeal Board (PTAB) Decision mailed February 28, 2022, the above rejection was affirmed. A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in the application and any subsequent application. The present claim amendments did not address or overcome the 112 rejection regarding “said thermal seal”, therefore a submission containing arguments without either an amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection. See MPEP 2190. As stated in the PTAB decision, “we agree with the Examiner that the claim language is unclear because the same thermal seal is expressly claimed relative to two distinct relationships: the enclosure panel seated with the insulated external rigid frame, and also the insulated external rigid frame with the building exterior.” If the Applicant is construing distinct structures or structural relationships between the enclosure panel and the insulated external rigid frame, and also between the insulated external rigid frame and the building exterior to be, in total, forming a single thermal seal, such condition should be clearly written. Currently, the claims do not clearly define this.
Claims 35, 36, 38-41, 43, 45, and 57-61 depend from rejected claims 54, 55, or 56 and inherit the issues of their respective parent claim, therefore are rejected for depending from rejected claims.
Claim 35 depends from claim 56. Claim 35 recites “an insulated external rigid frame” and claim 56 recites “an insulated external rigid frame.” Claim 35 should refer back to the same insulated external rigid frame recited in claim 56 with the language “said insulated external rigid frame” since claim 56 provide antecedent basis for the claim limitation. Otherwise, claim 35 is introducing a new structural element or a second insulated external rigid frame and should be distinguished as such. The specification does not provide any support for two insulated external rigid frames and accordingly claim 35 should refer to “said insulated external rigid frame.”
Claims 38, 45, 59, 60 recite “said mechanical seating mechanism stands said drive mechanism and at least one enclosure panel with said exterior wall equivalent thermal resistance off said closed position by opening a folding mounting bracket, and when driven to said closed position permits said at least one enclosure panel with said exterior wall thermal equivalent thermal resistance to seat.” It is unclear how the drive mechanism has "said closed position" since the prior recitation of a closed position is in regards to only the at least one enclosure panel. When is the drive mechanism in a closed position and how is it in a closed position? It is unclear how the drive mechanism stands off “said closed position” since it is unclear how a drive mechanism has a closed position. The claims do not clearly set forth antecedent basis for the drive mechanism having a closed position. The claims have been amended to require “said mechanical seating mechanism stands said drive mechanism AND at least one enclosure panel” off said closed position. Although there is antecedent basis for the at least one enclosure panel having “said closed position” there is no basis for the drive mechanism having “said closed position.” It is also unclear what is driven to said closed position in the recitation “when driven to said closed position.” It is unclear if it is the mechanical seating mechanism, at least one enclosure panel, or the drive mechanism. Therefore, the recitation is unclear.
Again, above are merely non-limiting examples, the applicant must correct all the clarity issues discussed above and correct all similar issues to the examples above but not specifically pointed out.
In view of the 112 issues discussed above, the claims have been examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 54 and 56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Perron (US 5,893,242), hereinafter referred to as Perron ‘242.
Regarding claims 54 and 56, as best understood in view of the 112 issues discussed above, Perron ‘242 discloses a window enclosure device (18) comprising:
at least one enclosure panel (20) (Figure 1) with exterior wall equivalent security and thermal resistance (col 3, lines 1-23) is driven by a drive mechanism to an open position and to a closed position as required (col 3, lines 24-32) and to seat in said closed position in a thermal seal (col 3, lines 1-23) with an insulated external rigid frame (28) that’s in said thermal seal with a building exterior (2) around at least one element selected from the group consisting of a window (16) to be enclosed (Figure 2) and a bank of windows to be enclosed. 
The enclosure panel is understood to have “exterior wall equivalent security and thermal resistance.” The term “equivalent” is defined below and the enclosure panel of Perron ‘242 is understood to have “similar or identical effects” to an exterior wall having security and thermal resistance. Perron ‘242 discloses that the enclosure panels (20) have exterior wall equivalent security and thermal resistance as each are made of plywood sheets (22) covered by a metal sheathing which would inherently provide thermal resistance similar to that of an exterior wall and the plywood and metal sheathing would also inherently provide security protection of a plywood, metal-sheathing covered exterior wall. Perron ‘242 discloses the enclosure panel is located on an exterior wall and insulates and protects the exterior side of a window against the cold outside weather (col 1, lines 39-45), therefore the enclosure panel has exterior wall thermal resistance. The shutter also protects the window, therefore has security.


    PNG
    media_image1.png
    486
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    305
    media_image3.png
    Greyscale

Perron ‘242 further discloses a drive mechanism (72, Figure 2) to selectively drive the enclosure panel (20) to an open position and a closed position.
Perron ‘242 further discloses the at least one enclosure panel seats in a thermal seal when in a closed position. The panel has an external rigid frame (28) which has insulation (26) and is further connected to sealing brushes (128, 134) and together form an insulating air chamber which is a thermal seal between the enclosure panel (20) and the building exterior (2) surrounding a window (16) (col 1, lines 39-45; col 3, lines 24-32; col 6, lines 20-37). The insulation (26) and sealing brushes (128, 134) maintain the thermally insulating chambers (34 and 144) when the enclosure panel is seated in the closed position.

    PNG
    media_image4.png
    859
    542
    media_image4.png
    Greyscale

Claims 54 and 56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perron (US 6,658,793), hereinafter referred to as Perron ‘793.
Regarding claims 54 and 56, as best understood in view of the 112 issues discussed above, Perron ‘793 discloses a window enclosure device (10) comprising:
at least one enclosure panel (20, 20') (Figure 1) with exterior wall equivalent security and thermal resistance (panel provides protection and insulation against cold temperatures; Figure 1; col 6, lines 53-67; col 7, lines 1-5) is driven by a drive mechanism (60) to an open position and to a closed position as required (col 2, lines 55-67; col 2, lines 16-25) and to seat in said closed position in a thermal seal with an insulated external rigid frame (15 is insulated with seal 19”) that’s in said thermal seal with a building exterior (W) (Figure 3) around at least one element selected from the group consisting of a window to be enclosed and a bank of windows to be enclosed (col 6, lines 53-67; col 7, lines 1-5; the panels 20, 20’ move to a closed position and are positioned and sit on the external rigid frame 15 which is insulated with foam 19” and the external rigid frame is also in a thermal seal with the building exterior). 
The enclosure panel is understood to have “exterior wall equivalent security and thermal resistance.” The term “equivalent” is defined below and the enclosure panel of Perron ‘793 is understood to have “similar or identical effects” to an exterior wall having security and thermal resistance. Perron ‘793 discloses that the enclosure panels (20,20’) have exterior wall equivalent security and thermal resistance as they are shutters that inherently provide a measure of thermal resistance and security when closed and have flexible rubber flaps which resist heat transfer via gaps between the panels and the frame and the panels themselves and the elongated brushes provide a thermal seal and therefore the enclosure panels would inherently provide thermal resistance and security similar to that of an exterior wall

    PNG
    media_image1.png
    486
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perron ‘242, as applied in claim 56 above, and in further view of Torben (US 2008/0309099) and Pedersen (US 8,161,684).
Regarding claim 35, as discussed above, Perron '242 discloses the insulated external rigid frame (frame 28 insulated with 26, 30, 128, 134) for ice and snow conditions (it is understood that the limitation “for ice and snow conditions” is drawn to an intended use), that’s in said thermal seal (via 26, 30, 128, and 134) with said building exterior (2) around at least one element selected from the group consisting of said window (16) to be enclosed and said bank of windows to be enclosed (Figure 2), comprises an external rigid frame (28) and insulation (26, 128, 134). 
Perron '242 discloses that the insulated external rigid frame (28) has insulation (26) and insulating sealing brushes (128, 134). Perron ‘242 fails to disclose a panel-seating gasket. However, Torben discloses that it is known for a panel to seat in a closed position with an external rigid frame and panel-seating gasket. Torben further discloses that it is known for the panel-seating gasket to be molded from rigid plastic, comprising take-up joints and a bevel seat, permitting a compressible seating surface and the panel-seating gasket is filled with soft foam with intrinsic outward tension, and contours to seat in said thermal seal with the panel (Torben: paragraphs [0005], [0009], [0047], [0056], [0062], [0068]). It would have been obvious to modify the insulating means of Perron ‘242 and provide a panel-seating gasket since it is a known technique for providing a thermal seal that contours and seats with improved ergonomics (Torben: paragraphs [0005], [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, Pederson discloses that it is known for insulating sealing brushes to be equivalent to gaskets for providing a panel with insulation during seating of a panel (col 9, lines 48-54). It would have been obvious to one having ordinary skill at the time of the invention to modify Perron ‘242 such that it has a panel-seating gasket, as taught by Torben since Pederson specifically discloses that sealing brushes are equivalent to gaskets. The substitution of one known technique of insulation (sealing brushes) with another known technique of insulation (gasket). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, the modification of Perron ‘242 in view of Torben would have been obvious to one having ordinary skill in the art in light of Pederson. As modified, the outer surface of the panel-seating gasket (as taught by Torben) is molded from rigid plastic comprising take-up joints and a bevel seat permitting a compressible seating surface, said panel-seating gasket is filled with soft foam with intrinsic outward tension and contours to seat in thermal seal with said at least one enclosure panel with exterior wall equivalent security and thermal resistance when closed (at least one enclosure panel taught by Perron ‘242).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perron ‘793, as applied in claim 56 above, and in further view of Torben (US 2008/0309099).
Regarding claim 35, as discussed above, Perron '793 discloses the insulated external rigid frame (frame 15 insulated with 19”), that’s in said thermal seal (via 19”) with said building exterior (W) around at least one element selected from the group consisting of said window to be enclosed and said bank of windows to be enclosed (Figures 1-3), comprises an external rigid frame (15) and insulation (19”). 
Perron '793 discloses that the insulated external rigid frame (15) has insulation (19”) that seats with the panel in the closed position, therefore is understood to be a panel-seating gasket. However, Perron ‘793 fails to disclose that the panel-seating gasket is filled with soft foam with intrinsic outward tension and take-up joints. However, Torben discloses that it is known for a panel to seat in a closed position with an external rigid frame and panel-seating gasket. Torben further discloses that it is known for the panel-seating gasket to be molded from rigid plastic, comprising take-up joints and a bevel seat, permitting a compressible seating surface and the panel-seating gasket is filled with soft foam with intrinsic outward tension, and contours to seat in said thermal seal with the panel (Torben: paragraphs [0005], [0009], [0047], [0056], [0062], [0068]). It would have been obvious to modify the insulating means of Perron ‘793 and provide a panel-seating gasket since it is a known technique for providing a thermal seal that contours and seats with improved ergonomics (Torben: paragraphs [0005], [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As modified, the outer surface of the panel-seating gasket (as taught by Torben) is molded from rigid plastic comprising take-up joints and a bevel seat permitting a compressible seating surface, said panel-seating gasket is filled with soft foam with intrinsic outward tension and contours to seat in thermal seal with said at least one enclosure panel with exterior wall equivalent security and thermal resistance when closed (at least one enclosure panel taught by Perron ‘793).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perron ‘793, as applied in claim 56 above, and in further view of Butler (US 4,443,978).
Regarding claim 40, as discussed above, Perron ‘793 discloses the window enclosure device is driven by the drive mechanism to drive said at least one enclosure panel with said exterior wall equivalent security and thermal resistance to said open position and to said closed position according to said management program and to snugly seat in said thermal seal with said insulated external rigid frame that's in said thermal seal with said building exterior. Perron ‘793 discloses the drive mechanism (60) includes an electric motor (col 5, lines 53-60). 
Perron '793 fails to disclose auxiliary device integration for controlling the drive mechanism. However, automated techniques for controlling drive mechanisms are known. Butler discloses that it is known to for a system to have auxiliary device integration for automatically controlling a drive mechanism for controlling a thermal barrier. Butler discloses at least one auxiliary device interface plug (at control unit 64 connecting to auxiliary devices) with electrical circuitry connections (connections between the control unit to the sensors) and a management program (col 9, lines 10-17; control unit is programmed), such that at least one auxiliary device (40, 42) detects and responds to outdoor conditions according to the management program and is integrally connected to at least one auxiliary device interface plug (Figure 1) that triggers a drive mechanism (58) to drive said at least one enclosure panel (col 4, lines 26-55). It would have been obvious to one having ordinary skill in the art to provide the drive mechanism (motor) of Perron '793 with auxiliary device integration in order to automatically control the enclosure panel. It would have been obvious to provide Perron ’793 and provide the motor with auxiliary integration having auxiliary devices, an auxiliary device interface plug, electrical circuitry connection, and a management program in order to apply the known technique of automatically controlling a motor based on auxiliary devices, as taught by Butler.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perron ‘242 in view of Davidson (US 4,370,826).
Regarding claim 55, as best understood in view of the 112 issues discussed above, Perron ‘242 discloses a window enclosure device (18) comprising:
at least one enclosure panel (20) (Figure 1) with exterior wall equivalent security and thermal resistance (col 3, lines 1-23, see discussion above regarding claims 54 and 56 and Perron ‘242 discloses the enclosure panel is located on an exterior wall and insulates and protects the exterior side of a window against the cold outside weather (col 1, lines 39-45), therefore the enclosure panel has exterior wall thermal resistance. The shutter also protects the window, therefore has security) is driven by a drive mechanism to an open position and to a closed position as required (col 3, lines 24-32) and to seat in said closed position in a thermal seal (col 3, lines 1-23) with an insulated external rigid frame (28) that’s in said thermal seal with a building exterior (2) around a window (16) to be enclosed (Figure 2).

    PNG
    media_image2.png
    475
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    305
    media_image3.png
    Greyscale

Perron ‘242 further discloses a drive mechanism (72, Figure 2) to selectively drive the enclosure panel (20) to an open position and a closed position.
Perron ‘242 further discloses the at least one enclosure panel seats in a thermal seal when in a closed position. The panel has an external rigid frame (28) which has insulation (26) and is further connected to sealing brushes (128, 134) and together form an insulating air chamber which is a thermal seal between the enclosure panel (20) and the building exterior (2) surrounding a window (16) (col 1, lines 39-45; col 3, lines 24-32; col 6, lines 20-37). The insulation (26) and sealing brushes (128, 134) maintain the thermally insulating chambers (34 and 144) when the enclosure panel is seated in the closed position.

    PNG
    media_image4.png
    859
    542
    media_image4.png
    Greyscale

	Perron ‘242 discloses that the insulated external rigid frame is in a thermal seal with a building exterior around a window to be enclosed but not a bank of windows to be enclosed. However, Davidson discloses that it is known for buildings to have a bank of windows (plurality of windows). Providing the device of Perron ‘242 on a bank of windows instead of a single window would have been obvious to one having ordinary skill in the art at the time of the invention since such modification involves applying the known technique of providing a window enclosure device as taught by Perron ‘242 to the known arrangement of a bank of windows, and banks of windows are known as taught by Davidson. Such modification would lead to the predictable result of covering multiple windows with the enclosure device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perron ‘793 in view of Davidson.
Regarding claim 55, as best understood in view of the 112 issues discussed above, Perron ‘793 discloses a window enclosure device (10) comprising:
at least one enclosure panel (20, 20') (Figure 1) with exterior wall equivalent security and thermal resistance (panel provides protection and insulation against cold temperatures; Figure 1; col 6, lines 53-67; col 7, lines 1-5, see  discussion above regarding claims 54 and 56) is driven by a drive mechanism (60) to an open position and to a closed position as required (col 2, lines 55-67; col 2, lines 16-25) and to seat in said closed position in a thermal seal with an insulated external rigid frame (15 is insulated with seal 19”) that’s in said thermal seal with a building exterior (W) (Figure 3) around a window to be enclosed (col 6, lines 53-67; col 7, lines 1-5; the panels 20, 20’ move to a closed position and are positioned and sit on the external rigid frame 15 which is insulated with foam 19” and the external rigid frame is also in a thermal seal with the building exterior). 
	Perron ‘793 discloses that the insulated external rigid frame is in a thermal seal with a building exterior around a window to be enclosed but not a bank of windows to be enclosed. However, Davidson discloses that it is known for buildings to have a bank of windows (plurality of windows). Providing the device of Perron ‘793 on a bank of windows instead of a single window would have been obvious to one having ordinary skill in the art at the time of the invention since such modification involves applying the known technique of providing a window enclosure device as taught by Perron ‘793 to the known arrangement of a bank of windows, and banks of windows are known as taught by Davidson. Such modification would lead to the predictable result of covering multiple windows with the enclosure device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
As stated in the previous office actions, as best understood, claims 36, 38, 39, 41, 43, 45, 57, 58, 59, 60, and 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 62 and 64 are allowed. As stated in the PTAB decision, the previous rejection under Parker was not sustained.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Regarding the 112 rejection of independent claims 54-56 which require at least one enclosure panel “to seat in said closed position in a thermal seal with an insulated external rigid frame that’s in said thermal seal with a building exterior,” Applicant argues on page 44 of the remarks that the enclosure is “mounted to the building framework in a thermal seal with the building exterior around a window to be enclosed. And one with ordinary skill in the art understands in light of the specification and drawings the simple fact that the window enclosure device is closed in “a” thermal seal, which is a simple, accurate, holistic insight that’s fully accountable for the entire window enclosure thermal seal structure: for a leak anywhere therein inherently means there is no thermal seal for window enclosure. Whereas, the reference to first and second thermal seals becomes complex, and even prohibitively so. For example, even though an insulated external rigid frame can be seated in a thermal seal with a building exterior, a building exterior cannot be seated in a thermal seal with an insulated external rigid frame - until the enclosure panel with exterior wall equivalent thermal resistance is driven to seat in a thermal seal with the insulated external rigid frame. For otherwise the jack studs and headers leak away the otherwise conserved energy of the building exterior insulation through the window glass…” Examiner respectfully disagrees and emphasizes that the specification is not to be read into the claims and the claims are required to be written in clear and concise terms. As currently written, “said thermal seal” refers to the previously recited thermal seal and as written it is not clearly defined how a single thermal seal is presented. As stated in the Patent Trial and Appeal Board (PTAB) Decision mailed February 28, 2022, the above rejection was affirmed. A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in the application and any subsequent application. The present claim amendments did not address or overcome the 112 rejection regarding “said thermal seal”, therefore a submission containing arguments without either an amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection. See MPEP 2190. As stated in the PTAB decision, “we agree with the Examiner that the claim language is unclear because the same thermal seal is expressly claimed relative to two distinct relationships: the enclosure panel seated with the insulated external rigid frame, and also the insulated external rigid frame with the building exterior.” If the Applicant is construing distinct structures or structural relationships between the enclosure panel and the insulated external rigid frame, and also between the insulated external rigid frame and the building exterior to be, in total, forming a single thermal seal, such condition should be clearly written. Currently, the claims do not clearly define this.
Beginning on page 3, Applicant addresses the rejections under 35 USC 102. Applicant repeatedly argues that Perron ‘242 and Perron ‘793 fail to disclose the limitations of the independent claims. Many of the arguments are similar to that previously presented in the Final Office Action mailed November 8, 2018, in the Examiner’s Answer mailed September 22, 2021 and affirmed by the PTAB decision mailed February 28, 2022. 
On page 4 Applicant argues that neither reference teaches “driven to…seat…in a thermal seal with an insulated external rigid frame that’s in said thermal seal with a building exterior around a window to be enclosed.” Applicant argues that the prior art structures “only butts on one vertical side when closed…” and that the “shutters are stood completely off the building exterior to provide a travel clearance air gap in order to open and close, which inherently remains open even when the shutters are closed…” Applicant also argues on page 9 that the prior art fail to show that the shutters “seat” in a thermal seal. The claims do not specify direct contact between the enclosure panels and the insulated external rigid frame. The claims require “to seat in said closed position in a thermal seal with an insulated external rigid frame that’s in said thermal seal with a building exterior” and as stated on page 21 of the PTAB decision “material or structure providing an insulative property (i.e. a rubber gasket, sealing brushes, an airgap) may be interposed between the enclosure panel and the insulted exterior rigid frame to provide a thermal seal(s), as required by  the claims.” Perron ‘242 discloses thermal insulation (26) applied against the inner sheet (22) of shutter(20) and surrounded by a frame (28) and that the frame protrudes inwardly from insulation (26) and two or more plywood sheets (30)  are secured to the frame and form an air chamber (34) with the frame (28) and insulation (26). The PTAB decision states “we find a preponderance of the evidence supports the Examiner’s finding that Perron ‘242’s frame, which by definition is a rigid structure that surrounds something, is external, at least relative to the building wall 2, and further, is insulated be virtue of thermal insulation 26 which the rigid frame surrounds.” Perron ‘793 shutters inherently provide a thermal seal with the elongated brushes. On page 18 of the PTAB decision, the claims do not require that the “enclosure panel to seat around a window to be enclosed” but rather the claims require the enclosure panel to seat in a thermal seal with an insulated external rigid frame that’s in said thermal seal with a building exterior around the window or bank of windows. 
Applicant further argues that the shutters cannot provide “a thermal seal with exterior wall equivalent thermal resistance around a window to be enclosed” and that the brush strips and support structure of the prior art “precludes regional building code exterior wall equivalent thermal resistance structure.” Examiner respectfully disagrees. The claim requires “at least one enclosure panel with exterior wall equivalent thermal resistance” which is taught by both Perron ‘242 and Perron ‘793, each of which disclose panels that inherently provide thermal resistance equivalent to an exterior wall and security equivalent to an exterior wall as discussed in the rejections above. The term “exterior wall equivalent” is understood under its plain meaning and Perron ‘242 and Perron ‘793 each teach shutters that provide thermal resistance and security and are equivalent to walls made of the same materials as the shutters. The Applicant again relies on arguments of limitations not claimed.
Applicant argues that the prior art structure permit outdoor airflow and therefore cannot be driven to seat when closed in a thermal seal. Applicant is importing limitations from the specification into the claims and importing definitions that are not defined in the claims. On page 17 Applicant argues that the specification indicates that there are no air gaps in a thermal seal. This is not defined in the claim. Applicant repeatedly argues features which are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. building codes mandating exterior wall thermal resistance, no air gaps in thermal seal, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The specification has presently been amended to recite “therefore with no air gaps, a thermal seal is provided.” The specification is not providing an express definition for the term “thermal seal.” It is understood to require a thermal seal and under the plain meaning, is “a seal against the transfer of heat” and the specification recites “no air gaps” which implies there may or may not have air gaps (See PTAB decision page 17) and there is no mention of “no air gaps” recited in the claims, and further, the specification does not indicate that a seal must prevent the escape of a liquid or gas (i.e. be airtight) and limitations from the specification are not to be read into the claims. It further noted that if the applicant were to expressly redefine the thermal seal, it would be open to new matter issues as the original specification does not define the thermal seal as the Applicant argues (“there are no air gap ins a thermal seal”). The original disclosure filed February 16, 2012 only mentions “no air gaps” in the original claims in claim 23 which was then amended and the subject matter of the claims was incorporated into the specification in subsequent amendments. But the original disclosure provides support ONLY for a gasket “ensuring a tight fit with no air gaps.” The original disclosure does not provide support for the Applicant’s arguments of the definition of a thermal seal and the thermal seal is interpreted under its plain meaning. It is understood that the no air gaps is directed to the gasket ensuring a tight fit with no air gaps and the gasket providing a thermal seal. This is not an express definition of a thermal seal.
Applicant further argues that the Examiner has failed to consider the “energy conservation problem.” Examiner respectfully disagrees. The Examiner has examined the claims as written and under their broadest reasonable interpretation and reminds the Applicant that the specification is not to be read into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details of energy conservation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although Davidson was applied in the previous rejection and applied above, the combination relied upon is new and the applicant’s arguments regarding Davidson are moot. It is the newly applied combinations of Perron ‘242 with Davidson and Perron ‘793 with Davidson that teach the limitations of claim 55, not Davidson alone. Perron ‘242 and Perron ‘793 each teach window enclosures and Davidson is relied only on the teaching that it is known for buildings to have banks of windows as an alternative to single windows.
Regarding the rejections made under 35 USC 103, Applicant argues that Perron  ‘242 and Torben is not a valid combination. Examiner respectfully disagrees. In response to applicant's argument that “it is impossible for the combination to provide the claimed structure”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant further argues that the present invention has a rigid plastic panel-seating gasket for ice and snow condition that crush away ice and snow accumulation. However, structure required to achieve such ability or function is not expressly claimed. There is no language in the claims the preclude the application of the applied art as the claims are written broader than the Applicant argues. Perron ‘242 teaches an insulated external rigid frame to be frame 28 insulated with thermal insulation, plywood sheets 30 and sealing brush strips 128, 132. Torben teaches a panel-seating gasket and it would have  been obvious to substitute the brush strips of Perron ‘242 with the panel-seating gasket of Torben. Such modification was affirmed by the PTAB decision on pages 35-37. Similar arguments are made with Perron ‘793 and in the PTAB decision on pages 37-38, the combination of Perron ‘793 are affirmed.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 40, Applicant argues that Perron ‘793 and Butler fail to teach “snugly seat” in a thermal seat. Examiner respectfully disagrees. The term “snugly” is a relative term understood to mean closely seat but the degree of how close or “snug” is not clearly set forth in the claim. Perron ‘793 discloses that the shutters seat in a close manner in a thermal seal with an insulated external rigid frame, as discussed above. The close manner is understood to fulfill “snugly.”  Applicant further argues the combination of Perron ‘793 and Butler would change the operation of the prior art. Examiner respectfully disagrees. Perron ‘793 teaches the window enclosure device and Examiner relies upon Butler for the known technique of a system having auxiliary device integration for automatically controlling a drive mechanism. Such modification would allow Perron ‘793 to operate as intended with the  added benefit of automatic control taught by Butler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634